COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Trina Elaine Shaw v. Mason Friendswood OP, LLC d/b/a Friendship
                          Haven Healthcare & Rehabilitation Center

Appellate case number:    01-12-01098-CV

Trial court case number: 11CV0513

Trial court:              212th District Court of Galveston County

        Appellee, Mason Friendswood OP, LLC d/b/a Friendship Haven Healthcare &
Rehabilitation Center, has filed a second motion to dismiss this appeal, arguing that the appeal
should be dismissed because appellant, Trina Elaine Shaw, has failed to respond to this Court’s
notice regarding the reporter’s record and has failed to file a brief. We deny the motion and order
Shaw to file her brief within 30 days of the date of this order.

        The court reporter responsible for preparing the record in this appeal informed the Court
that Shaw had not requested, or made arrangements to pay for, the reporter’s record. The Clerk
of this Court then notified Shaw that, unless she provided proof of having paid or made payment
arrangements for preparation of the reporter’s record by July 22, 2013, the Court might require
her to file a brief and consider and decide only those issues or points that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c). Shaw has not responded. However,
no deadline for requiring Shaw to file a brief has been set and she has not failed to timely file a
brief.

        An appellant may be required to file a brief without a reporter’s record, if the reporter
fails to file the record because the appellant fails to request the record or fails to pay the
reporter’s fee for preparing the record. See id. Accordingly, the Court will consider and decide
only those issues or points that do not require a reporter’s record for a decision. See id.

       Shaw’s brief is ORDERED to be filed within 30 days of the date of this order. See TEX.
R. APP. P. 38.6(a). Mason Friendswood OP, LLC’s brief, if any, is ORDERED to be filed within
30 days of the filing of Shaw’s brief. See TEX. R. APP. P. 38.6(b).

       Mason Friendswood OP, LLC’s second motion to dismiss is denied.
       It is so ORDERED.

Judge’s signature: /s/ Jim Sharp
                    Acting individually    Acting for the Court


Date: October 24, 2013